On July 13, 1921, a motion by the appellant for a rehearing was granted, and the following opinion was filed November 15, 1921:
Owen, J.
Since .the decision of this court affirming the judgment in this case the supreme court of the United States has squarely held that under the Federal Control Act and Order No. 50 of the director general of railroads announced under date of October 28, 1918, an action of this kind may not be maintained against the corporation owning the railroad, but that by virtue of sec. 10 of said act and said General Order No. 50 it can be maintained only against the director general of railroads. Missouri Pac. R. Co. v. Ault (decided June 1, 1921) 41 Sup. Ct. 593. It follows that the action should have been dismissed.
By the Court. — The former-judgment affirming the judgment is set aside, and the judgment appealed from is reversed and the cause remanded with instructions to enter judgment dismissing the complaint,